Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the limitation of “the power supply circuit adjusts a switching frequency and a voltage of alternating current power supplied to the transmitter coil, the transmitter further comprises a first communicator configured to receive, from the receiver, a signal comprising determination information indicating whether the contactless power transmission apparatus is in a constant voltage output operation and whether a measurement value of an output voltage of the resonant circuit is within a predetermined allowable range of voltages, and a control circuit configured to control, in accordance with the determination information, the switching frequency and the voltage of the alternating current power supplied to the transmitter coil from the power supply circuit, and the receiver further comprises a voltage detection circuit configured to measure the output voltage of electric power output from the resonant circuit and determine the measurement value of the output voltage, a constant voltage determination circuit configured to determine, based on the measurement value of the output voltage, whether the contactless power transmission apparatus is in the constant voltage output operation and whether the measurement value of the output voltage of the resonant circuit is within the predetermined allowable range of voltages, and a second communicator configured to transmit the signal comprising the determination information to the transmitter” in view of the other limitations as called for in independent claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979. The examiner can normally be reached Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah M Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849